NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER T. HARRELL,                               No. 18-16562

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01595-KJM-
                                                GGH
 v.

HORNBROOK COMMUNITY SERVICES                    MEMORANDUM*
DISTRICT, a California Municipal
Corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Peter T. Harrell appeals pro se from the district court’s order granting

defendants’ motion for attorney’s fees and costs in his action alleging a variety of

federal and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion a district court’s award of 28 U.S.C. § 1927

sanctions. Wages v. IRS, 915 F.2d 1230, 1235 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion by awarding fees and costs to

defendants as a sanction under § 1927 because Harrell “evidenced bad faith in

multiplying the proceedings in this case unreasonably and vexatiously.” Id.

(citation and internal quotation marks omitted); see also id. at 1235-36 (“Section

1927 sanctions may be imposed upon a pro se plaintiff.”).

      AFFIRMED.




                                         2                                    18-16562